Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 6/19/20. Claims 1-17 are pending and under examination.

Information Disclosure Statement
The 4-page information disclosure statement filed 6/19/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because an application must be identified by inventor (37 CFR 1.98 (b)(3)), while NPL must include the publisher/author. Further, all items for consideration must include a column with a space for the examiner’s initials (37 CFR 1.98 (a)(1)(ii)).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The phrase “specific binding” is defined in the specification at paragraph 102.

Notice

In this case, claims 15 and 17 add an “intended use” to the composition claims. However, there are no claim limitations which appear to distinguish the antibody itself and, as the claims are composition claims, the claim scope is determined based on the material being claimed, not a potential utility. As there are no distinguishing features between claims 15/17 and the claims from which they depend, the claim scope is such that they cover the same thing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is a composition (“an antibody”). The phrase “that specifically binds” is 1) recited only in the preamble and b) clearly directed to a property of the antibody, not requiring actual binding. However, the transition phrase “comprising” introduces steps for a process (“contacting”). Adding process steps to a product claim is indefinite as it creates confusion as to when direct infringement occurs; MPEP §2173.05(p)(II).
This leads to further confusion with, e.g., claim 2. In one interpretation, “specifically binds” could be referring to a property of the antibody, similar to the description in the preamble of claim 
Claim 5 is a composition (the antibody for use), where “for use” describes an intended use for the composition but does not define the composition itself. However, claim 5 also adds the process step “treats”.
Therefore, claims 1-6 are indefinite. Claim 7 does not include any process steps and so the broadest reasonable interpretation of dependent limitations such as “reduces” (claims 10, 11) are directed to properties of the antibody and not to any process step.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 7 is directed to antibodies which specifically bind Factor Bb. As such, the claim is directed to an antibody defined entirely by function (binding). See MPEP §2163(I)(A) which states:

In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (Factor Bb) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (cited on form 892) which demonstrates single amino acid changes in the 
See also Koenig (form 892), which provides a large mutation analysis study where every amino acid in both variable regions are substituted with every other amino acid. Looking at figure 1 of Koenig, the bottom half of each section (labeled VEGF) relates to the ability of the mutant to bind the original target, with blue meaning a reduced affinity and black meaning a complete loss of binding ability. In VH-CDR2, for example, mutating any given residue to cysteine, which is encompassed by the instant claims, resulted in reduced binding at 12 residues and a complete loss of binding at 5 residues. That is, at 100% of the positions, mutation to cysteine reduced or ablated the antibody’s ability to bind the target. Looking at a specific position, in 100% of the mutations of residue 55, binding was reduced (15/19) or eliminated (4/19). While residues 56-65 appear more tolerant of change, residues 50-55 are generally intolerant of change.
It is appreciated that Koenig is studying one specific antibody and there is no evidence that the instant antibodies would react in the same way. However, this is part of the problem. It is entirely unclear from the specification which residues of Applicant’s CDRs are tolerant or intolerant to change, and whether those tolerant positions are only tolerant to conservative mutations. The fact that some residues tolerate mutation does not convey to the skilled artisan that Applicant knew which of the claimed residues were tolerant of such, i.e., does not convey that Applicant was in possession of those sequences which are mutated yet preserve the claimed function. In other words, the specification fails to convey possession of an invention commensurate in scope with what is now claimed and therefore fails to meet the written description requirement. Looking at Koenig figure 2A, ~200 mutations in the CDR region of the VH chain completely abrogates any binding. While 2B appears to indicate that the CDRs of VL are more tolerant of change than the heavy chain CDRs, still over half of the mutations reduce binding compared to the parent.
Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. 

	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law. 
	It is appreciated that certain claims are defined by a partial structure: claims 4 and 12 require one CDR to either identical to a specific sequence but also allows up to two amino acids to be different. However, as above, arbitrarily altering any amino acid in the CDR of an antibody is unpredictable and the specification does not convey possession of any CDRs other than those of the disclosed antibodies. Further, it is well-known in the art that specificity of an antibody stems from the interaction of six CDRs, not only one as claimed. Moreover, CDRs are not generally recognized as interchangeable, such that using one CDR from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with five CDRs from other antibodies. Given that even a single substitution in one CDR while preserving the other five CDRs is unpredictable, requiring one CDR which includes two substitutions itself with no requirements for the other five CDRs is clearly insufficient to convey to the skilled artisan that Applicant was in possession of the breadth of such antibodies.
One could not envisage which portions of the CDRs are necessary to impart the claimed binding properties or which could be mutated without affecting such properties, nor does the instant specification 
	Therefore, claims 1-17 do not meet the written description requirement.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anti-Factor Bb antibody comprising SEQ ID NOs: 1-6 as the CDRs, does not reasonably provide enablement for antibodies without all six of these specific sequences. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	The nature of the invention is a specific or multi-specific antibody that is specific to Factor Bb. The breadth of the claims includes all antibodies defined by this function without any corresponding structure or, at most, defined by a single amino acid (L-CDR2 SEQ ID NO: 5 is three amino acids, and two of these are allowed to be substituted to any other amino acid). The amount of guidance in the specification is by way of disclosing a single antibody comprising SEQ ID NOs: 1-6 at the relevant CDR positions. This contrasts with the state of the prior art, which notes that even a single amino acid change to one CDR, preserving the other five, can have profound and unpredictable results on binding specificity. Thus, it is left to others to make and test all potential antibodies to determine if they have the required function without any reasonable structure-function correlation and without any reasonable predictability in altering the disclosed antibody at two positions in any given CDR in combination with five other wholly undefined CDRs which is encompassed by the breadth of the instant claims.
Therefore, claims 1-17 are not enabled for their full scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Liang (US 20150239987; form 892).
Regarding claim 1, Liang teaches an antibody that binds Factor Bb with a Kd of less than about 1nM (paragraph 10), which meets the instant limitations of “specifically binds”. Including process steps in a composition claim is indefinite as above and so cannot be properly examined. However, it is noted that Liang teaches administering the antibodies to a patient (paragraph 250), which would inherently contact the surface of “a cell” as claimed and any result which flows from that contact would also be inherent, as function flows from structure (composition) and enacting identical steps must provide identical results (Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999)) absent clear evidence to the contrary.
Regarding claim 4, Liang teaches the antibody comprises L-CDR2 of KASNLHT, which comprises instant SEQ ID NO: 5 with two amino acid substitutions (KAS vs RMS).
Regarding claims 2-3 and 5-6, these are either properties of the antibody or results of the “contacting”. In either case, the properties and results flow from the structure and steps which are anticipated as above and so must be present in Liang absent evidence to the contrary.
Therefore, claims 1-6 are anticipated.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20150239987) in view of Fung (US 20090214538; form 892). 
Claims 1-6 are anticipated by Liang as above and would have been obvious for the same reasons.
Regarding claim 7, Liang teaches the antibody is a bispecific antibody (paragraphs 145, 160). Liang teaches such antibodies are specific to Factor Bb and “another antigen” (paragraph 160). However, this second antigen is not necessarily cell or tissue specific.
Nevertheless, one of ordinary skill in the art would have found it obvious that the second antigen could be cell or tissue specific. Fung also teaches antibodies specific to Factor Bb but also notes that this antibody may be a multispecific antibody which also specifically binds, e.g., Factor B, C5b, and C7 (claim 38). C5b and C7 are both found in complex at the cell surface and Fung further discloses that the antibodies disclosed have a KD of less than 10-7M (paragraph 84), meeting the instant limitation of “cell specific”. Given Liang’s teaching of a bispecific antibody with specificity to Factor Bb and “another antigen”, it would have been obvious that the “other antigen” could be the cell specific factors of Fung, which teaches bispecific antibodies specific to e.g., Factor Bb and C7. Conversely, given the bispecific 
Regarding claim 8, there is no claimed structure responsible for this function. Thus, the antibody of Liang is presumed to also have this function as it is otherwise indistinguishable from the claimed antibody. Moreover, Fung teaches including an antibody which binds Factor B, making it obvious to use an anti-Factor B binding domain that binds both Factor B and Factor Bb.
Regarding claims 9-11, as above, these are functions or properties of the antibody itself. The Office is not in a position to make and test prior art compositions (MPEP §2113(III)). As the prior art product meets all of the structural limitations claimed and otherwise meets all of the claimed properties, these functions are presumed to also be present and burden is shifted to Applicant to demonstrate a non-obvious difference.
Regarding claim 12, the antibody of Liang meets the limitations of claim 12(e) as discussed above.
Regarding claim 13, Liang teaches the antibody is a multispecific antibody (paragraph 160). Fung teaches more than one antigen target in addition to Factor Bb. For the same reasons as claim 7 above, the instantly claimed multi-specific antibody would have been obvious.
	Regarding claims 15 and 17, these describe intended uses of the antibody and do not provide any additional limitations of the antibody itself and so is obvious for the same reasons as the claims from which they depend.
	Regarding claims 14 and 16, Fung teaches nucleic acids encoding the antibodies (e.g., claim 55) as does Liang (paragraph 204), making the instant claims obvious.
	Therefore, claims 1-17 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10934347. Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 1 is directed to an antibody that binds factor Bb. Instant claim 1 is indefinite as is includes process steps in a composition claim and so, interpreting the steps as an “intended” step, the reference antibody anticipates the instant antibody. Moreover, the reference antibody has a light chain of SEQ ID NO: 7, where L-CDR2 is residues 50-52 according to Chothia (reference table 2), which is WAS in SEQ ID NO: 7, and meets the instant limitations of an .
Further, “[t]he specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(‘[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.’); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (‘Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.’). See also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1).
In this case, the reference claims are to an “antibody” and so the specification may be used to determine the meaning of this word. At column 5, “antibodies” include both bi-specific and multi-specific antibodies. These are disclosed as having the instantly claimed second antibody binding portion that binds a cell or tissue, e.g., C38 where the second portion binds an endogenous BBB receptor. Moreover, where a specific antibody binds one antigen, a bi-specific antibody binds two antigens, a multi-specific antibody as encompassed by the reference claims must necessarily include at least a third antigen .

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-50 of copending Application No. 17151860 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference claims 32 is directed to an antibody that binds factor Bb. Instant claim 1 is indefinite as is includes process steps in a composition claim and so, interpreting the steps as an “intended” step, the reference antibody anticipates the instant antibody. Moreover, the reference antibody has a light chain of SEQ ID NO: 30, where L-CDR2 is residues 50-52 according to Chothia (reference table 2), which is WAS in SEQ ID NO: 30, and meets the instant limitations of an antibody with six CDRs where L-CDR2 comprises SEQ ID NO: 5 (RMS) with two substitutions (instant claim 4). As function flows from structure, the properties of instant claims 1-3 and 5-6 must be present in the composition.
Further, the specification of the ‘860 document is the same as that of the ‘347 patent described above, including the definition of “antibody” and disclosure of bi-specific and multi-specific antibodies. Thus, the reference claims anticipate and/or make obvious the instant claims for the same reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649